DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022. has been entered.
This action is in reply to the entered RCE.
Claims 1, 8, 10, 15 and 17 have been amended.
Claims 2, 9 and 16 have been canceled. Claims 7 and 14 were previously canceled.
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejections previously raised, those rejections are respectfully withdrawn.  
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  Those rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the 103 rejections previously raised.  The previously applied art and an updated search fails to yield a non-obvious combination of references that teaches the specific determinations made in the claims.  The art based rejections are respectfully withdrawn.

Response to Arguments
Applicant’s arguments filed on 22 November 2022 have been fully considered but are not persuasive.
Applicant argues that the amendments are sufficient to overcome the 101 rejection, Examiner respectfully disagrees.  Merely using a dynamic and fully automated model that connects related systems merely illustrates an obvious mechanism for permitting a claimed solution to be achieved more quickly, i.e. through the use of a computer for performing calculations automatically.  The addition of the dynamic fully automated model does not impose a meaningful limit on the scope of the claim because it does not play a significant part in permitting the claim to be performed, but instead merely acts as a tool to apply the methodology.  See updated grounds of rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite determining estimates of prices based on ratios and as a specific function, forecasted volume, types of contracts, a total cost and a future cost. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “computer-implemented” and using an integrated materials and services forecasting model that is dynamic and fully automated/connected language, interface for inputting and displaying, processor and medium, the claims encompass a user simply making evaluations or determination in their mind. Using a forecasting model that is dynamic, fully automated and that connects related systems merely illustrates the use of complex math in a generic automated computer environment, also an abstract concept, or a mathematical formula to output results that is only generally linked to a generic computer environment.  The mere nominal recitation of a computer, processor, interface for inputting and displaying and medium does not take the claim limitation out of the abstract groupings. Thus, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites additional elements for implementing the determinations and inputting and displaying information. The language describing that the model is used for the determinations, is dynamic, fully-automated and connects systems merely describes applying the exception using a generic computer element in a generic computer environment. The amended claims set forth that the determinations are done “using an integrated materials and services forecasting model” that is dynamic, fully automated and connects related systems and providing in an interface a real time dashboard, receiving inputs through the interface and displaying information in the dashboard. The providing a real time dashboard in an interface, receiving inputs, and displaying information are recited at a high level of generality, and amount to mere data gathering and transmission/ outputting, which are forms of insignificant extra-solution activity. The computer, processor, dynamic, fully automated connected model and medium that performs the determining steps are also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. 
For the providing a dashboard in an interface, receiving inputs/inputting and displaying that were considered extra-solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt or transmission/outputting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 3-6, 10-13, and 17-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the mental process and mathematical concepts by describing the types of data, ratios, types of companies, parameters used in the forecasting estimations including correlation and accuracy factors, and the types of parameters used in the cost price forecasts.  The dashboard or snapshot that provides real time estimates is merely generically recited and is considered a display and does not integrate the abstract idea nor does it amount to significantly more since it simply outputs the results.
For these reasons, there is no inventive concept and claims 1, 3-6, 8, 10-13, 15, and 17-20 are not considered patent eligible under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623